Name: Commission Regulation (EEC) No 263/92 of 3 February 1992 correcting Regulation (EEC) No 185/92 on the issue of import licences for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 92 Official Journal of the European Communities No L 28/17 COMMISSION REGULATION (EEC) No 263/92 of 3 February 1992 correcting Regulation (EEC) No 185/92 on the issue of import licences for sheepmeat and goatmeat products originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (3), as last amended by Regulation (EEC) No 1 373/90 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 185/92 (5) provides for the issue of import licences for certain sheep ­ meat and goatmeat products originating in certain non ­ member countries ; whereas, as the result of an error in the transmission of information, the quantities to be allo ­ cated to the products falling within CN codes 0104 10 90 and 0104 20 90 were miscalculated, and the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (c) of Regulation (EEC) No 185/92 is replaced by the following : '(c) for products falling within CN codes 0104 10 90 and 0104 20 90, the quantities applied for origi ­ nating in other non-member countries, shall be reduced by 98,074 % .' Article 2 This Regulation shall enter into force on 4 February 1992 and shall be applicable from 30 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26 . 6. 1991 , p. 41 . 0 OJ No L 348, 24. 12. 1985, p. 2. (4) OJ No L 133, 24. 5. 1990, p. 6. 0 OJ No L 20, 29 . 1 . 1992, p. 5 .